UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 15-1842


WILLIAM SCOTT DAVIS, Jr., as next friend to J.F.D., minor;
J. F. D., a minor,

              Plaintiffs - Appellants,

         v.

BEVERLY PERDUE, individually and in her official capacity as
Governor of the State of North Carolina; WILLIAM C.
HARRISON, individually and in his official capacity as
Chairperson of the North Carolina State Board of Education;
ROSA U. GILL, individually and in her official capacity as
Chairperson of the North Carolina State Board of Education;
JUNE ATKINSON, individually and in her official capacity as
North   Carolina  State   Superintendent;  KEVIN   L.  HILL,
individually and in his official capacity as Chair of Wake
County Board of Education; RON MARGIOTTA, individually and
in his official capacity as Chair of Wake County Board of
Education; ADELPHOS BURNS, individually and in his official
capacity as Superintendent of the Wake County Public School
System; ANTHONY J. TATA, individually and in his official
capacity as Superintendent of the Wake County Public School
System; SHERRY SCHLIESSER, individually and in her official
capacity as Principal of Kingwood Elementary School in Cary,
NC, unlawful co-conspirator of Doyle, Shekita and MSavage,
allowing J.F.D. expectations of privacy to be violated;
ELAINE HOFFELT, individually and in her official capacity as
Lead Secretary at Kingwood Elementary School in Cary, NC,
unlawful co-conspirator of Doyle, Shekita and MSavage,
allowing J.F.D. expectations of privacy to be violated;
KRISTIE LEWIS, individually and in her official capacity
regarding School Based Mental Health at Kingwood Elementary
School in Cary, NC, unlawful co-conspirator of Doyle,
Shekita and MSavage, allowing J.F.D. expectations of privacy
to be violated; DANIELLE DOYLE, individually and in her
official capacity as a Wake County Human Services Child
Protective Services Social Worker Manager of the Western
Wake CPS Office of Cary, NC, co-conspirator, unlawful
snooping agents of Sheath and Savage; JANNEY MAGRI,
individually and in her official capacity as a Wake County
Human Service CPS, case manager for J.F.D., co-conspirator,
unlawful snooping agents of Shekita and Savage; ALLISON
THOMPSON, individually and in her official capacity as a
Wake County Human Services CPS assigned to J.F.D.; WANDA
TURNER, individually and in her official capacity as a Wake
County Human Services CPS, child neglect investigator in
2006 unfounded, bad faith reporting by Michelle Savage of
J.F.D. being neglected; MICHELLE SAVAGE, individually and in
her official capacity as Cary North Carolina Law Enforcement
Officers, Detective, and Sergeant as husband and wife team;
GREGORY SAVAGE, individually and in his official capacity as
Cary North Carolina Law Enforcement Officers, Detective, and
Sergeant as husband and wife team; SCOTT CUNNINGHAM,
individually and in his official capacity as Chief of Police
for the Cary, NC Police Department; PATRICIA BAZEMORE,
individually and in her official capacity as Chief of Police
for the Cary, NC Police Department; MELANIE A. SHEKITA,
individually and in her official capacity as an Assistant
District Attorney for the 10th Prosecutorial District of the
State of North Carolina; PAUL COBLE, individually and in his
official capacity as Chair of the Wake County NC Board of
Commissioners; ROBERT BROWN, individually and in his
official capacity and court appointed legal counsel for
Plaintiff William Scott Davis Jr. as a willful, wanton,
agents co-conspirator of the State of North Carolina agent
of ADA Melanie A. Shekita; LISA SELLERS, individually and in
her official capacity as Wake County Human Services Child
Protective Services Social Worker Manager of the Western
Wake CPS Office of Cary, NC,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cv-00593-FL)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


                                    2
Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

     William    Scott    Davis,   Jr.,      seeks   to    appeal   the   district

court’s order denying his motion to reopen.                   We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for the reasons stated by the district court.                 Davis v. Perdue,

No. 5:12-cv-00593-FL (E.D.N.C. July 2, 2015).                   We deny Davis’

motion for recusal.       We dispense with oral argument because the

facts   and   legal    contentions    are    adequately      presented    in   the

materials     before   this   court   and    argument      would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                       4